 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00215-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   ALEJANDRO ARIAS,                                   DATE: December 9, 2019
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on December 9, 2019.

21          2.     By this stipulation, both parties now move to continue the status conference until

22 February 24, 2020, and to exclude time between December 9, 2019, and February 24, 2020, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes over 7,000 pages of police reports, FBI serials, wiretap documents, intercepted calls and

27          text messages, photographs, and other media. This discovery has been either produced directly

28          to counsel and/or made available for inspection and copying. The government anticipates


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          producing supplemental discovery in the following weeks as well.

 2                 b)      Counsel for defendant desires additional time to consult with his client, review the

 3          charges and discovery, conduct investigation, and discuss a potential resolution with his client

 4          and the government.

 5                 c)      Both parties believe that failure to grant the above-requested continuance would

 6          deny him/her the reasonable time necessary for effective preparation, taking into account the

 7          exercise of due diligence.

 8                 d)      Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                 e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of December 9, 2019 to February 24,

13          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

15          of the Court’s finding that the ends of justice served by taking such action outweigh the best

16          interest of the public and the defendant in a speedy trial.

17          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

19 must commence.

20          IT IS SO STIPULATED.

21

22
      Dated: December 5, 2019                                 MCGREGOR W. SCOTT
23                                                            United States Attorney
24
                                                              /s/ ROSS PEARSON
25                                                            ROSS PEARSON
                                                              Assistant United States Attorney
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
      Dated: December 5, 2019                            /s/ ANTHONY CAPOZZI
 1                                                       ANTHONY CAPOZZI
                                                         Counsel for Defendant
 2
                                                         ALEJANDRO ARIAS
 3                                                       (authorized by email on
                                                         December 5, 2019)
 4

 5

 6
                                          FINDINGS AND ORDER
 7
            IT IS SO ORDERED that the 1st Status Conference is continued from December 9, 2019 to
 8
     February 24, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded
 9
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).
10

11 IT IS SO ORDERED.

12
        Dated:    December 5, 2019                        /s/ Barbara   A. McAuliffe         _
13                                                  UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME          3
30    PERIODS UNDER SPEEDY TRIAL ACT
